በግብርና ሜኒስቴር
እና
ሐሽ አግሮ ኢንዱስትሪ ኃ/የተ/የግ/ማህበር መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የመ

ገ ኪራይ ውል ስምምነት በግብርና ሚኒስቴር አድራሻው በቦለሌ ነ#ከተማ ‹ስ አበባ |
ኢተዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና

ጋ# 4ሃሮ ሊሌንጋዱሰዕንሪ ኃሞይዶኖ#ማሀፀር - ከዚህ በማስከተል ‹‹ተከራይ፡፣ በመባል (የሚጠቀሰወ
ተ ው ለዳሰ ለፀፃ ታማ አስተዳደር
077-2722።06272/82 መካከል
ኪዎች/ጠራሾች አንዳ,” ወከ,

በኢተዮጵያ ንግድ ህግ መሰረት ቋቋመና የተመዘገበ፣ አድራ

ንፋስ ስልክ ላባዛ:ቶ ክ/ከተማ ወረዳ 2 የቤት ቁጥር 3772 ስ
ተፈፅሚል፡፡ ተከራይ የሚለው አባባል እንደ አገባቡ የማህበሩን

የመለከት ነው፡፡

ዞኮራይ በጥጥ ልማት ለመሰማራት በደቡብ ብሔር ብሔረሰቦች እና ሕዝቦች ክልል ውስኀ' ሰልማቱ በቂ
የሆነ መሬት በመፈለጉ፤

አከራይ  አስፈላጊበ
ለመስጠት ፈረ

5 መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረ ለተከራይ

" በመሆኑ፤

ተዋዋይ ወገኖች # 2ዐ/7//2ዐዐ2 ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ታሉች አና ሁኔ “ሃፕ መሰረት

ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1

የስምምነቱ ወሰን

11 የዚህ ኛሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ ደፁቋ #ብጨረ' #ብጨረሰ/ሦና ጋዝዖሃቻ
ክልል ደፁቋ ሖም ዞን ደፁቋ ለሪ  ጦረዳ ጨ4ኃያድ መኗረ ተበለ. አባቢ በ 2ዐዐዐ ሄ/ር
መራተ(10,000 በዝናብ እና 6,000 ሄ/ር በመስኖና የሚለማ) ያዖፐፖ አርሻ ለ“ ቋም ነው፡፡
መራፊቱም በዚሁ አግባብ የሚከራየው መሬቱን በአግባቡ የመጠቀም እንዲሁም |መሬቱ ላይ

የሚገኙ፤ መዋቅ

'ች በመፊቱ ላይ የሚደረጉ
ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካትት በመሆኑ፤

12. ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠተሰውን የገጠር
መሬት ጮሉ በሙሉ እና በብ ት ለመጠቀምና በዚህ ስምምነት በአንቀጽ [ላት በግልጽ
ለመክፈል የተፈሀመ ነው፡፡

የተቀመጠውን የኪራይ ክፍያ
አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ),ፍናያ

21. ይህ የመሬት ኪራይ ስምምነት ለ 28 ዓመታት የዐና ይሆናል፡፡ ሆኖም- በሀሳቱ ተዋዋይ
ሪ አመታት ሊታደስ ይቸላል፡፡

ዐገና

"ት ስምምነት ለተ;

2.2የመሬተ ኪራይ ክፍያ አፈፃፀም፡-
22.፤.. ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክባ:ያ የ 3 ዓ”| የዕፎ:
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክ‹:"

ጊዜው በኋላ ባሉት ዓመታት እኩል ተካፍሉ በየዓመቱ ከመደበኛው .:::

ይሆናል፡፡

ኮ›
ኮ5
”

ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመን አንቅስቃሴ
በዝናብ ለሜለማ 10,000 ሄ/ር ለእያንዳንዱ ሄክታር የብር77፣ / ዘ. ለ7ሯድ መፆ
ፅ4ዕራ ለ4ፇድ ብቻ ዝቻ ፲ በመስኖ ለሜለማው 6,ል000 ሄር የብር75ፀ / #ቋሮ ለ2ድ
መፆ ሃምሳ ሰምሃታ ገቻ ) የኪራይ ክና:ያ ይፈፀማል፡፡ በዘ.ህ መስረት [ዓመቱ ብር
2,058,000 (በር ሁለት ሚሊዮን ፃምሳ ስምንት ሺህ ብቻ) የሚከፈል ሳሆን የዚህ
ውል ዘመን ጠቅላላ የኪራይ ክባፍያ መጠን ብር ፅይ፤ሪ#5ዐዐዐዐ/ #ብር- ሃምሳ ለ#ድ
ሟፈዖፇ ለራ መዶ ሃምሳ ሀ #ዝቻ / ይሆናል፡፡

2.2.3 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክባ:ያ ሲከፈል የክ“ ደረሰኝ
ጅው/ኮፒው ለወረዳ አስተዳደር ፳/1.ት መቅረብ ,,ለበ

ወዲያውነ ሊሰጠውና ቅ.

2.24 በዚህ አንቀጽ ላይ በቁጥር 2.2..] የተጠቀሰው አንደተጠበቀ ሆና' ከላ(. ለተገለጸው

የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡
በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ በማሳ(” ሊያሻሸል

2.2.6. በቪህ ውል አንቀጽ 1 ንዑስ አንቀጽ 1.1 ላይ የተገለጸው በመስኖና [ናብ ሊለማ

“ለውን የመሬት አና የኪራይ መጠን ወደ መንግስት አስፈላጊ ፡ ማስተከካያ

ሊያደርግበት ይችላል፡፡

አንቀጽ 3
የተከራይ መብቶች

ከዚህ የሚከተሉት መብቶች አሉት፦፡-

31. መፊቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምሥነቱ ቃሰ-” መሰረት

:(:፣

“ፃስተ፣
3.2 በኢንቨስትመንት ፕርጀክቱ ዓይነት እና መጠን አንዲሁም አንደ አግባብነቱ በ“ መለከታቸው
መ/ቤቶች የፈቃድ ጥያቄ በማቅረብ እና ምክክር በማድረግ አንደ ሣኗብ፣፤ የሃ ገ
የሀይል ማመንጫ፤ የመስኖ ሲስተም፤ መንገዶ
ህንዛዎች፣ የነዳጅ ማደያ፣ የጤና አና የትምህርት ተቋማት የመገንባት፤ [ዚህ
ከሚመለከታቸው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመ'
53. የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሶመ ሰው/ድር። የማልማት
ወይም የማስተዳደ

ድልድደዮች፤ ፳/ቤቶ” . የመ

በመተባበር ይሰሪ-፡፡

ሌ አግባብነት ባላቸው መንገዶች በመጠቀም መራቱን ("ሃልማት አና

የመሰብሰብ፣፤

3.« በበመናዊ መሳሪያና

የማረስ፤ ምር

3.5. በድርጅቱ ስራ አፈፃሀም፤ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት “;'ሃገት፤
38 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ 'ግስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡
አንቀጽ 4

የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም አንክብካቤ የማድረግ እና በመሬቱ ላይ የማሚ፦ ሀ በቶችን

- ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ዎች ;!!ከራይ ላይ

የመጠበቅ .

ተፈፃሚ ይሆና

ሀ. በመሬፊት ዝ

ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፤
አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባብ” ያላቸው

ሰ. ተዳፋትነት ባለባቸው
የአሰራር በዴዎችን መጠቀም፤

ከ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተ.
በጠቅላላው ተግባራዊ ማድረግ

መሥ ኘርጀክቱ ከመጀመሩ በፊት የአካባቢ ተዕዕ

ንቨስትመንት መሬት ርክክብ በተፈፀመ ከክሬዕ

ግዴታዎችን ማክበር አ አነዚህንም

ጥናት በማዛሄድ የጥ ሪፖርቱ?
ወውስጥ “ተረብ፡፡

6.2 ተከራይ ውል በተፈጸመ በ30 ቀናት ውስጥ በንዑስ አንቀጽ 2.24 ተተቀሰውን 4..ሚሜያ ክፍያ
በመክፈል መሩቱን መረከብ አለበት፡፡

4.3 ከመንግስት አንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ ንደሆነ ይህ
የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምር' በሚቆጠር የ6 ወራት ገዜ ዐ›"ኮ ተከራይ
መሥራቱን ማልማት መጀመር አለበት፡፡

64. በዚህ የውል ስምምነት ስር ተከራይ ይህ የመ
አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬ #/2ኛ ክፍል የማልማት 'ሣ,..፦ አለበት፡
በመሆነም በጠቅላላው የተከራየውን መ ይህ ስምምነት ከተፈረመበት ቀን ኣንስቶ # 5
ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበ

ኪራይ ውሉ የተፈፃሚነት ጊዜ ሲያበቃ ወይም ሲ

ዱ ሲሰረዝ ተከራይ በመሬቱ ላይ የተተከሉ ንብረ
ባልበለጠ ጊቤ ውስጥ መሬቱን ለአከራይ ያስረክባል፡፡

6.8 ተከራይ ለግብርና ሜኒስ ብለት ጥያቄ መሰረት ትክክለኛ መረጃ እና የ7. /ሸስትመንት
አንቅስቃሴ ሪፖር

4.7 የዕፎይታ ጊዜው እን
"ልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት አንዲኖረ6› በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

8 ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያገ| የተከራየውን
መሬት አጠቃቀም የድርጊት መርፃ ግብር ለግብርና ሚኒስቴር ያተርባል፡

6.9 በጽሁዓ: በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየት
መሬቱን ላልተፈቀደለት አና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ .ሀይም አቅድ
መጠቀም አይቸችልም፡፡

4.10 ተከራይ በማህበር ስም የተከራየውን መሬት በግል ለማልማት ሲባል ለ“),በሩ- አባላት

ል- አና ለሶስተኛ ወገን ማከራየት አይችልም፡፡ ሆኖ' ቢገኝ ያለምንም ፡<መ ሁኔታ

- ኪራይ ውሉ እንዲ,

75 በመቶ ሳይለማ ድርጀቱ

ኪራይ ስምምነት ውል ከተ፡.ረመበተ ቀን

ቋረጥ ወይም የ, ሮቨስትመንት

ን በአግባቡ በማንሳ፣ ከ6 ወራት

ተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክባ:ያ በዕ(

ውም ሁኔታ ቢሆን

4411 :ን ለሌላ ድርሁዞት ወይም ግ//ብ አሳልፎ

(የመስጠት መብት አይኖረውም
4.12 ተከራይ የመሬቱን 75 በ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ሶላ ድርጅት
ዐይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ በቀረበ ጊዜ አፋጣኝ ምላሽ ይሰ፤“ሷ፡
ይሁን አንጅ ተከራይ ከላይ በንዑስ አንቀጽ 4.14--የቶተሰጠው. ሠ ያላለማውን

” ኒሥራዳጓች ዳ.,.:;
መሥ#”/ ሰሌላ ወገን ውር አይችልም፡፡ ብ‹:ኖ ርን

አንቀጽ 5
የአከራይ መብቶች

አከራይ ከቪህ የሚከተሉት መብ

ተጠቃሚ ይሆናለ፡-

5! ተከራይ ግዴታዎቹን በትጋት መወጣቱን አና መፈፀሙን የመቆጣጠር አና የመከተል መብት
‹‹ኖረዋል፡፡

መሬቱ በኪራይ ከተሰጠበት ቀን ጀ
መሰረት ያልለሙትን መ

የአንድ አመት ጊዜ ሲያበቃ በንዑስ ኣንቀጽ 4.3
ይወስዳል፡፡ ይህም ተፈፃሚ የሚሆነጡ ተከሪ (6 ወራት

መ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ አንደሀ'' ነው፡
5.3. አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ፣ፀ ፣ ተግባራት
አና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት
54. አሳማኝ በሆነና ለተሻለ ነገር ለተከራይ ከስድስት ወር የማያንስ ባ ግስጠንቀቲያ

በመስጠት ኪራይ ስምምነ፡

5.5 በ.ህ የመ.

ኪራይ ውል በተገለፀው መሰረት የመሬት ኪራይ ዋጋ ሊያሻሸል ያሳል

አንቀፅ 6
የአከራይ ግዴታዎች

61 አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገር'

አና ሌሉ” አክሎች ነዛ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከ4
ወጦስጥ የማስረከብ ግዴታ አለበት፡፡

6.2 የሚከናወነውን ከና

፡መበት ተን አንስቶ በአ: ወር ጊዜ

የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከሪ.፡ ከግብር ነዛ
'ል አቃዎች የቀረጥ ነዛ አና ለውጭ ካምፓኒዎች በኢት ያ ሕግጋት
ልን አና

(መፅ

፤ ከገቢ የካፒ

በሚፈቀደው መሠረት ካፒ

፥ ወደ ውጭ ሃገር ስለመላክ የተ4ዛቡትን ልዩ
“ኮቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበ4

6.3 አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለ|” እገ

ዲሁም

በዘዚ.ህ ጳምምነት ሸፋን ያገኘውን አላማ ተግባራዊ ከማ

ረግ አና ከህ ጋር 4፡ያዥ የሆኑ
ተጓዳኝ አና ከሥራው ሄደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈዐም የ“.ሆሣድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡
አና ለቅየሳ ስራ በፌዴራል መንሣስት አና በክልል መንሃሣ” የምርምር
፥ ፋሲሊቲዎችን በክባ'ያ እንዲጠቀም ሁ

64 ለአፈር ምርሠሥ

“ፃእከላት የሚገኙ

65 ተከራይ በውል ባሉበት ግዴታዎች መሠረት መፊቱን በተቀመጡት የጊቬ 7"ቦች ጡስጥ

ሳያለማ የተረ አንደሆነ ወይም በተፈጥሮ' ዛብቶች ላይ ጉዳት ካደረሰ ጠይም የከ. ይ. ክባያውን

በቀ ዛልከፈለ አከራዩ በእነዚሁ ምክንያቶ የኪራይ ውሉን ለማቋረጥ [)ሰነ ይህንን

ጡሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስ፡)ት አለበ!
አከራይ ይህንን ጉዳይ ተከታትሉ ካላስታወቀካላስፈፀመ ለተከራዩ ተጨማሪ ( 6 ወር ጊዜ
ይሰጣል፡፡
6.69 ተከራይ በኪራይ ዘመኑ መፊቱን ሰላማዊና ከሁከት ነፃ በሆነ መንገድ ማል“ አንዲሻል
ከማገ ረብሻ ወይም አስቸጋሪ የተፈጥሮ ክስ(

የሆነ- ሁኔታዎችን ሳይጨምር ያለክፍያ የመተባበር ግዴታ አለበ?፥

ውም አመ

ሽ-- ለመከላከል አቅም በላይ

አንቀፅ 7

የተከራየውን መሬት ስለማስረከብ
7! አከራይ ይህ ጡል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመፊቱን ፕላ፣  ለተክራይ
ያስረክባል፡፡
72 ተከራይ በፅሑባ: ተገልፆለትም ቢሆን በአርሱ በኩል በሆነ ምክንያት የመፊቱ ር)በ ሳይፈፀም
የቀረ አንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይጠስድም፡፡
73 በአንተጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት

ሚያ ክፍያ
እንደተፈፀመ የመሬት ርክክብ ይፈፀማል፡፡

74 የመሬቱ

ርክክብ ተፈዛሚ የሚሆነው ጠይም የሚፀናው ይህ ጡል ከተፈረመበ”፣ በ15 ቀናት
ወስጥ ይሆ

አንቀፅ 8

የውል እድላት እና ማሻሻያ
8! ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች አና ሁኔታዎች መሠረት ሊታደስ
ይችላል፡፡
8.2 ተከራይ ስምም

ማደስ ከፈለገ የውል ዘመኑ ከመጠናቂሄ ቁቅ ዐ)

፡ሠ

አንቀፅ 9
ውል የሚቋረጥባቸው ምክንያቶች

ይህ የመሬት ኪራይ ጡል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፤
9.2 አከራይ ከአቅም በላይ በሆነ- ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ አን! )፤

92 ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዝ." ውለ ስር
“ንም ግዴታዎች ወይም ቃልኪዳናች ሳያከብር የተረ እንደ['.

የግብር ክፍያዎችን ለሁ

የተካተቱትን ማና

94 ተከራይ አመታዊ የኪራይ እና ሌሎሉኝንእ
ሳይከባ:ል የቀረ አንደሆነ፤

9.5 ተከራይ በአከራይ በኩል የ8 ወራት ቅድመ ማስጠንቀቂያ በመስጠት
ሃዴታዎቹን በማክበር እንዲፈዕም ተጠይቀም ቢሆን ይህንን ሳይፈዕም የቀረ እን'"ነ፤

86 በንዑስ አንቀጽ 5.4 መሰረት ለተሻለ ነገር አከራይ የኪራይ ውሉን ለሉ፡“
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፤

97/ በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረጥ ሃሳብ ያለው
መሆነ-ን በመጥቀስ የ8 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

ተከታ. አመ

የውል

'ቋረጥ ሃሳብ ያለው

አንቀጽ 10
የውል መቋረጥ ሂደት ውጤቶች

101 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ
ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበተ፡

102 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 መሰረት 7 በአከራዩ
96 መሠረት በማናቸውም ምክንያቶች በሚቋረጥበት  ጠቅት አከራይ |”ሬቱ ላይ
የተከናወኑትን ዋጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ዋ.ጋ ማንኛ ሦ የተከራይ

ከራየውን መሬት የውሉ መዛ.'ኮ ተፈፃሜ

ዕዳዎች ከተከፈሉ በኋላ ለተከራይ ይከፍላል፡፡
103 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 95 እና 8.7 ከተዘረዘሩት ምክን(”!ች መካከል
በማናትተጡም '- ያቋረጠ አንደሆነ እንዲህ ባለጡ ምክንያት አከሪ ለተከራይ
ማበ

104 ይህ የመሬት ኪራይ ውል በሜቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረ"'ን በደ
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል። አከራዩ ካልፈለገ ተከራይ ንብ ፥ን- አንስተ

የመውሰድ መብቱ የተጠበቀ ነው፡፡
አንቀፅ 11
ምዝገባ
ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ አና መዕዩቅ ግዴ. የለበትም ፤
የ.ህ ውል ስምምነት ቅጀዎችና ግልባጮች ለአከራይ፤ ለተከራይ፤ ለወረዳ፤ ለፋይ፡፡ /ስ ጽቤት

ሰኢንቨስትመንት ኮሚሜሽን አና ሌሎች አካላት በአከራይ በሚሰጥ ሸ 14ብ አማካ;

ለተብብር

ያመች ዘነድ አንዲላኩ ይደረጋል፡፡

አንቀፅ 12
ገዥ ሕግ
በ[.ሀ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡
አንቀፅ 13
ከአቅም በላይ የሆኑ ሁኔታዎች
ከአቅም በላይ የሆነ- ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሚ ይዞሀ'"ል፡:
አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት አና የንብረት መብቶች

ያረጋግጣል በመሆኑም

ተከራይ መ ፣፥ ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቁይ እና ይህንንም ያለ”"ንም ችግር

በት አንደሚችል ያረጋግጣል፡፡

ሊጠቀም
አንቀፅ 15
የቀን መቁጠሪያ
ያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡
አንቀፅ 16

የስምምነቱ አባሪዎች
- ሰነዶች የስምምነቱ አባሪ ሲሆኑ የውሉ አካል ተደርገው ይወሰዳለ

:6.!. የተከራየው መሬት ሳይት ፕላን

ለዚህ ስምምነት ዓላማ የኢት

ከዚህ በታች የተዘረ!

16.2 የአካባቢ ህ፡ ስነምግባር ደንብ

አንቀፅ 17
አለመግባባትን ስለመፍታት
ከመፈ” ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተ

አለመግባባት በሚከሰትበት ጦቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባ
ን ጥረት ሁሉ ያ፤ዩር.,

“ በአከራይ አና በተ1.-ይ መካክል
'+ ሰላማዊ በህ. መልኩ እና
ጋለሉ፡ አንዲህ ባለ

ለሁለቱም በገኖች በሚጠቅም መልኩ ለመፍታት የሚ
ሁኑ” አለመሃባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ዓ/ቤት የሚታይ ይሆናል
አንቀፅ 18
ጽ/ቤት ስለማቀቋቋምና እና ማስጠንቀቂያዎች
18! ተከራይ በኢትዮጵያ ውስጥ አንደ አስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን |(ሚያመቸው
መልኩ ፳/ቤት ይመሰርታል ለአከራይም ያሳውቃል፡፡
182 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሚላክ ደብዳቤ እና “ፃስጠንቀቁያ
በአንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ዕሑፍ አማካኝነት ይሆናል፡፡

#ጊኒህ ያለውም

ዕፅሑና: በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስ:፡ ይላካል፡፡

አንቀፅ 19
ውሉ የሚፀናበት ቀን
ለ 25 አመታት ማለትም ከተፈረመበት 50//2ዐ02 ፍፖ' "ሦሮ የፀና

ም በ 29/77/2026 ፍም ያበቃል፡፡

ይህ የኪራይ ስምቻ
ይሆናል፡፡ ተፈ

አከራይ ተከራይ
ግብርና ሜኒስቴር ጠሽ አግሮ ኢንዱስችሪ ኃኖተ/የግ/ጣህበር
4ሙሌል ተክላይ
ሥም ዋዋ ሥራ እስኪያፔ
ሐር ታብ ፊርማ ፀላእቢሼኸ ፐርኒዚላነ

ዐጀአጀ፳ጳጄ አዛልእለርርቋ

